People v Amico (2021 NY Slip Op 00856)





People v Amico


2021 NY Slip Op 00856


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-04606
 (Ind. No. 1/19)

[*1]The People of the State of New York, respondent,
vJohn F. Amico III, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Jennifer Burton of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna K. Diehn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered April 15, 2019, convicting him of operating a vehicle while under the influence of alcohol and overdriving, torturing and injuring animals, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the circumstances, the defendant's challenge to the voluntariness of his plea is properly before this Court even though the defendant did not seek to withdraw his plea before sentencing (see People v Keller, 168 AD3d 1098, 1099; see also People v Peque, 22 NY3d 168, 182; People v Louree, 8 NY3d 541, 546).
Contrary to the defendant's contention, the totality of circumstances evince that the defendant's plea of guilty was knowing, intelligent, and voluntary (see People v Garcia, 92 NY2d 869, 870). There is no reasonable possibility that the County Court's misstatement of the maximum sentence to which he would be exposed if he was convicted after a trial contributed to the defendant's decision to plead guilty (see People v Garcia, 92 NY2d at 870; People v Yearwood, 46 AD3d 586).
RIVERA, J.P., BARROS, CONNOLLY, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court